DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/JP2018/000051 filed 01/05/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2017001437 was received on 07/02/2019.

Response to Arguments/Amendments
4.	The Applicant's newly proposed Title (see p. 8 of Applicant’s Remarks dated 02/10/2021), has been fully considered, but is not accepted. The original Title was “USER TERMINAL AND RADIO COMMUNICATION METHOD”. The newly proposed Title is “TERMINAL, RADIO COMMUNICATION METHOD, BASE STATION AND SYSTEM”. A Title which is “clearly indicative of the invention to which the claims are directed” is required; neither of these Titles meet this criteria. The Examiner suggests “TERMINAL, RADIO COMMUNICATION METHOD, BASE STATION AND SYSTEM FOR INTERFERENCE MEASUREMENT”.

Election/Restriction
5.	The amendment filed on 02/10/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they recite a different set of special technical features than the originally filed claims. Specifically, the current set of claims has the special technical feature of configuring three sets of IM/NZP CSI-RS resources for both interference and channel measurement by configuring a plurality of combinations of resource candidates (classified under H04B 17/309). The original claim set had the special technical feature of performing a single interference measurement based on information related to either ports and/or channels (classified under H04B 17/345).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
6.	Such claim limitation(s) is/are: 
In claim 1, “a receiving section that receives…”
In claim 1, “a control section that controls…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	Claims 2 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “information… including at least one port and/or channel in the interference measurement resource”. This is ambiguous, and could be read in one of two ways:
1) (port in the IMR) and/or (channel in the IMR)
2) (port) and/or (channel in the IMR)It is unclear to the Examiner which is being claimed; the claim is therefore indefinite and rejected.
8.	Claims 3 - 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “…receives the interference measurement resource for a specific 20period and the signal measurement resource for a specific period…”. It is unclear to the Examiner whether the “specific period” refers to the “receiving”, or the “interference measurement resource” and “signal measurement resource”—in other words, it is unclear whether the information is transmitted during a specific time window, or is related to interference/signal measurement resources in particular subframes/slots/etc. The claims are therefore indefinite and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claim(s) 1 – 2 and 5 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20180091273 A1)
	
	Regarding claim 1, Choi discloses subject matter relating to interference measurement. Specifically, Choi discloses a user terminal (UE; see Fig. 8) comprising: 
	a receiving section (communication unit; see Fig. 8) that receives a DL signal (UE receives CSI-RS; see paragraph [0139]); and
controller; see Fig. 8) that controls measurement of the DL signal (UE performs channel estimation (i.e. measurement) based on CSI-RS; see paragraph [0139]), wherein:  
		5the receiving section receives information related to an interference measurement resource including a combination of a plurality of ports and/or channels (UE receives eNB configuration information containing CSI-RS ports; see paragraphs [0139 – 0141]; and interference measurement resource information; see paragraphs [0144] and [0072]); and 
		the control section controls the measurement of the DL signal based on the information related to the interference measurement resource (channel estimation is performed based on received configuration information; see paragraph [0139]).

	Regarding claim 2, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses wherein: 
	the receiving section receives information related to a signal measurement resource, including at least one port and/or channel in the interference measurement resource (UE receives eNB configuration information, which includes CSI-RS ports; see paragraphs [0139 – 0141], [0150], and [0018]; and interference measurement resource information; see paragraphs [0144] and [0072]); and  
	15the control section controls measurement of signal power based on a DL signal in the signal measurement resource (channel estimation is performed by measuring the CSI-RS; see paragraph [0139]).

Regarding claim 5, Choi discloses the subject matter of the parent claim(s), as noted above. Choi further discloses wherein: 
	the signal measurement resource is a port and/or a channel that is assigned to a DL signal (UE receives eNB configuration information, which includes CSI-RS ports; see paragraphs [0139 – 0141], [0150], and [0018]) addressed to the user terminal (CSI-RS are addressed to UE; see paragraphs [0069], and [0072 – 0073]); and
	resources other than the signal measurement resource in the interference measurement resource include a port and/or a channel that is assigned to a DL signal addressed to another user terminal (eNB configuration information can contain multiple CSI-RS ports; see paragraphs [0139 – 0141], [0150], and [0018]; CSI-RS can be addressed to multiple UEs; see paragraphs [0069], and [0072 – 0073]))

	Regarding claim 6, Choi discloses subject matter relating to interference measurement. Specifically, Choi discloses a radio communication method for a user terminal (UE in radio communication; see paragraphs [0113 – 0144] and Fig. 8), comprising the steps of: 
	receiving a DL signal (UE receives CSI-RS; see paragraph [0139]); 
	and controlling measurement of the DL signal (UE performs channel estimation (i.e. measurement) based on CSI-RS; see paragraph [0139]), wherein:  
		15the user terminal receives information related to an interference measurement resource including a combination of a plurality of ports and/or channels (UE receives eNB configuration information containing CSI-RS ports; see paragraphs [0139 – 0141]; and interference measurement resource information; see paragraph [0144]); and 
channel estimation is performed based on received configuration information; see paragraph [0139]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464                      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464